
	

115 HR 3451 IH: Creating Additional Residency Expansion Act
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS1st Session
		H. R. 3451
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2017
			Mr. Denham (for himself and Mr. Valadao) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend title III of the Public Health Service Act to expand the program for payments to teaching
			 health centers with GME programs, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Creating Additional Residency Expansion Act or the CARE Act. 2.Expansion of program for payments to teaching health centers with GME programsSection 340H of the Public Health Service Act (42 U.S.C. 256h) is amended—
 (1)in subsection (g), by inserting (other than subsection (k)) after section; (2)in subsection (j)(3)—
 (A)by striking center.—The and inserting  center.—(i)In generalSubject to clause (ii), the; and (B)by adding at the end the following new clause:
					
 (ii)Carve-out of centers funded under subsection (k)The term qualified teaching health center shall not include, with respect to a fiscal year, a center that is a additional qualified teaching health center (as defined in subsection (k)(5)) for such fiscal year.; and
 (3)by adding at the end the following new subsection:  (k)Funding for additional qualified teaching health centers (1)PaymentsIn addition to making payments pursuant to subsection (a), the Secretary shall make payments under this subsection for direct expenses and for indirect expenses to additional qualified teaching health centers (as defined in paragraph (5)) that are listed as sponsoring institutions by the relevant accrediting body for expansion of existing or establishment of additional approved graduate medical residency training programs.
 (2)Application of program rulesExcept as otherwise provided in the succeeding paragraphs of this subsection, subsections (b), (c), (d), (e), (f), (h), and (i) shall apply to payments made pursuant to this subsection in the same manner, and to the same extent, that such subsections apply with respect to payments made pursuant to subsection (a).
 (3)LimitationThe number of full-time equivalent residents for which a qualified teaching health center receives payments pursuant to this subsection for a fiscal year shall not exceed by more than six the number of full-time equivalent residents for which the center received such payments for the preceding fiscal year.
 (4)AppropriationsTo carry out this subsection, there are appropriated such sums as may be necessary, not to exceed— (A)$19,000,000 for fiscal year 2019; and
 (B)$38,000,000 for fiscal year 2020. (5)Additional qualified teaching health center defined (A)In generalFor purposes of this subsection, the term additional qualified teaching health center means an entity that is selected by the Secretary pursuant to subparagraph (B) and that, but for the application of subsection (j)(3)(ii), would, with respect to a fiscal year, be a qualified teaching health center with respect to such fiscal year.
							(B)Selection by Secretary
 (i)In generalFor purposes of subparagraph (A), the Secretary shall select 20 centers, at least ten of which the Secretary did not make payments to under this section in fiscal year 2017.
 (ii)Priority to high-Medicaid countiesIn making selections under clause (i), the Secretary shall give priority to centers that are located in counties in which greater than 35 percent of the population is enrolled in the Medicaid program under title XIX of the Social Security Act.
 (6)Rule of constructionNothing in this subsection may be construed as limiting the number of qualified teaching health centers to which the Secretary may make payments for a fiscal year with funds appropriated under subsection (g)..
			
